DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-15 in the reply filed on 17 June 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-20 are pending; Claims 1-11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 12-15 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/KR2017/015380 filed 22 December 2017 which claims benefit of foreign priority document KR 10-2016-0178429 filed 23 December 2016 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 October 2019 and 21 June 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification
Compliance with Sequence Rules
I.  The specification is objected to because the instant application contains a sequence listing filed on 21 June 2019 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, both required for sequence compliance under 37 C.F.R. 1.821-1.825, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 2422.03 and 2429.  
Thus, Applicants should submit an amendment to the specification below the “Cross-Reference To Related Application” section, which is a new section titled: “Reference To An Electronic Sequence Listing” or simply “Sequence Listing” and state the following (filling in the blanks as necessary):  The contents of the electronic sequence listing created on (mm-dd-year), named xxxxx.txt and XX,XXX bytes in size, is hereby incorporated by reference in its entirety.  

II.  The specification/drawings are also objected to because Figure 2(b) fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990), because it only identifies the wild-type sequence by sequence identifier but fails to identify the rest of the nucleotide sequences by SEQ ID NO:  
* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) an updated copy of the sequence listing containing the requisite sequences in computer readable form (CRF), (2) an amendment directing its entry into the specification, (3) a statement that no new matter has been added and (4) an amendment to the specification to identify the identified sequences by SEQ ID NO:, which can be in the Brief Description of the Drawings section of the specification.  – See also MPEP 2422.

	
III.  The specification is also objected to for lack of sequence compliance because:
(a) the sequence of general Formula 3 on p. 19 is not identified by sequence identifier.
		(b) The two primers on p. 23 are not identified by sequence identifiers. 
		(c) None of the primers listed in Tables 1 or 2 are identified by sequence identifiers.
		(d) None of the mutant sequences on pp. 32-33, 34-37 are identified by sequence identifiers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2017/0121693 – cited herein).
Liu et al. teach methods of inserting/injecting (noting the instant specification only defines the term “directly injecting”) a base editor3 (BE3) comprising APOBEC-Cas9-UGI-NLS along with an appropriate sgRNA into various mammalian cells in order to perform single nucleotide base editing (See Examples 3 and 8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2017/0121693 – cited herein) in view of Chen et al. (US 20160298133 – cited herein).
Liu et al. teach methods of inserting/injecting (noting the instant specification only defines the term “directly injecting”) a base editor3 (BE3) comprising APOBEC-Cas9-UGI-NLS along with an appropriate sgRNA into various mammalian cells in order to perform single nucleotide base editing (See Examples 3 and 8).  Liu et al. also teach the micro-injection of BE3 (e.g. APOBEC-n/dCas9-UGI-NLS) along with four different sgRNA’s (testing each one separately) into Zebrafish embryos for base editing analysis (See Example 10 and Figures 83-85).  The methods are utilized to either introduce a point mutation into a gene or to correct a point mutation in a gene (See paragraph 0318).  
Liu et al., however, do not teach micro-injection or electroporation of BE3 into mammalian cells or embryos.  
	Chen et al. teach methods for modifying a chromosomal sequence in a cell or embryo, such as mammalian mouse or rat embryos, by introducing at least one fusion protein or nucleic acid encoding said fusion protein comprising a nCas9 or dCas9 and at least one gRNA sequence into said cells so that the cell or embryo is modified, wherein the introducing step is a micro-injection step (See claim 1, Examples 6-9; paragraph 0110).  Said Cas9 endonucleases can further comprise an effector domain which introduces changes into the targeted DNA (See paragraph 0016). 
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the techniques as taught by Chen et al. in order to introduce the BE3 and sgRNA system of Liu et al. into other embryonic cells such as rat or mouse because Liu et al. demonstrate the practicality of doing in zebrafish embryos as well as specially editing other kinds of mammalian cells and Chen et al. teach the methods needed to introduce Cas9 systems in mammalian embryos.  One of skill in the art would be motivated to utilize the methods of Chen et al. of introducing Cas9 fusion proteins into mammalian embryos with the methods and Base editors as taught by Liu et al. because they can be utilized to either correct a mutation or introduce a mutation into the chromosome(s) of intended targeted genes (See paragraph 0318).  One skilled in the art would have a reasonable expectation of using the microinjection methods of Chen et al. to introduce the BE3’s of Liu et al. because they demonstrate the success of introducing Cas9 fusion proteins into mammalian embryos and as such, it would be expected that it would also work for other Cas9 fusions such as Liu’s BE3’s. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        30 July 2022